UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2251



CHARLES WHITTINGTON; LINDA WHITTINGTON, his
wife; ASHLEY WHITTINGTON, his daughter,

                                            Plaintiffs - Appellants,

          versus

UNION CARBIDE CORPORATION; ROBERT KENNEDY,
Chief Executive Officer of Union Carbide Cor-
poration; METROPOLITAN LIFE INSURANCE COMPANY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston.   John T. Copenhaver, Jr.,
District Judge. (CA-94-526)


Submitted:   April 15, 1996                 Decided:   April 22, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles Whittington, Linda Whittington, Ashley Whittington, Appel-
lants Pro Se. Roger Allen Wolfe, Erin Elizabeth Magee, JACKSON &
KELLY, Charleston, West Virginia; Joseph Trovato, Allan M. Marcus,
METROPOLITAN LIFE INSURANCE COMPANY, New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

   Appellants appeal from the district court's order granting sum-

mary judgment to the Defendants on their action claiming that Union

Carbide Corporation wrongfully denied long term disability benefits

to Charles Whittington. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Whittington v. Union
Carbide Corp., No. CA-94-526 (S.D.W. Va. June 6, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3